Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 1 of 46 PageID: 921




Patrick Trainor, Esquire (Attorney ID 242682019)
LAW OFFICE OF PATRICK TRAINOR
848 Paterson Avenue
East Rutherford, New Jersey 07073
P: (201) 777-3327
pt@ptesq.com
Attorney for Plaintiffs

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 DANIEL D’AMBLY; AARON WOLKIND;
 STEVE HARTLEY; RICHARD SCHWETZ;
 JOBEL BARBOSA; MATTHEW                              CIVIL ACTION NO.: 2:20-cv-12880-JMV-JSA
 REIDINGER; JOHN HUGO; SEAN-
 MICHAEL DAVID SCOTT; THOMAS
 LOUDEN; ZACHARY REHL; AMANDA                        FIRST AMENDED COMPLAINT TO ADD
 REHL; K.R., a minor, by and through her                 PLAINTIFFS INJURED BEFORE
 father ZACHARY REHL and her mother                       COMPLAINT WAS FILED ON
 AMANDA REHL, MARK ANTHONY                                 SEPTEMBER 21, 2020, AND
 TUCCI,                                               SUPPLMENTED COMPLAINT TO ADD
                                                        PLAINTIFF INJURED AFTER THE
                Plaintiffs,                                COMPLAINT WAS FILED

        vs.                                                   JURY TRIAL DEMAND

 CHRISTIAN EXOO a/k/a ANTIFASH
 GORDON; ST. LAWRENCE UNIVERSITY;
 TRIBUNE PUBLISHING COMPANY, LLC;
 NEW YORK DAILY NEWS; VIJAYA
 GADDE; TWITTER, INC; COHEN, WEISS
 AND SIMON, LLP; UNNAMED
 ASSOCIATES 1 – 100,

                Defendants.

       Plaintiffs, Daniel D’Ambly, Aaron Wolkind; Steven Hartley; Richard Schwetz; Jobel

Barbosa; Matthew Reidinger; John Hugo; Sean-Michael David Scott; Dean David Van Zandt,

Jr.; Thomas Louden; Steven Rosati; Zachary Rehl; Amanda Rehl; K.R. a minor, by and through

her father Zachary Rehl and her mother Amanda Rehl (hereinafter collectively referred to as

“Plaintiffs”) by and through their attorney the Law Office of Patrick Trainor, as and for their

                                                 1
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 2 of 46 PageID: 922




Complaint against defendants Christian Exoo a/k/a @AntifashGordon, St. Lawrence University,

Tribune Publishing Company, LLC, New York Daily News, Vijaya Gadde, Twitter, Inc., and

Cohen, Weiss, and Simon, LLP, hereby alleges as follows:

                                STATEMENT OF THE CASE

       This action arises out of the repugnant conduct of defendant Christian Exoo (Hereinafter

“Exoo”), an extortionist, known habitual doxer, and member of Antifa, who associates with

others to conduct patterns of racketeering activities. Exoo under the Twitter username

“@AntiFashGordon” directs his associates in the “Exoo Enterprise” to conduct violent and

extortionate patterns of racketeering activities devoted to “doxing” complete strangers that the

Exoo Enterprise has labeled “fascists” and/or “white supremacists.” To “dox” someone means to

publicly disclose a person’s identity, employer, school, home address, etc., for the purpose of

causing harm to that person. Once the target has been doxed, Exoo directs enterprise associates

to commence a pattern of violent and threatening emails, Tweets, and phone calls to the target’s

employers, professional clients, schools, prospective employers, or schools to extort the target’s

termination from employment, expulsion from school, and compel the targets exit from society.

       To execute their plan, enterprise associates engage in a practice referred to as

“dogpiling,” which is to conduct an all-out attack on both their target’s employer and co-workers

by flooding them with emails and phone calls and plastering negative messages and comments

throughout their entire online footprint, including Google reviews, Facebook posts, LinkedIn

posts, Twitter, etc., to label the employer a fascist, white supremacist company and the target’s

co-workers as the same. Associates conspire to ruin the target’s employer’s existing business

relationships and/or shame prospective clients from conducting business with them until their

target is terminated.



                                                 2
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 3 of 46 PageID: 923




         Exoo is aware of the potential illegality of his directives, because he instructs his

associates to use telephone *67 feature to block their phone numbers when making threatening

calls.

         On varied dates and times beginning in 2017, Exoo identified Plaintiffs as fascists and

white supremacists. Thereafter, Exoo directed enterprise associates to stalk Plaintiffs in order to

learn their true identity. Upon discovering Plaintiffs identity, Exoo directed associates to deluge

Plaintiffs’ employers with violent Tweets, phone calls, emails that threatened personal and

physical harm to the employer’s property and co-workers, in order to extort Plaintiffs’

terminations. Exoo unmistakably directs the enterprise’s patterns of racketeering activities

through interstate communications.

         One-person hellbent on destroying the lives of other persons, conspires with, participates

in, and directs an enterprise that engages in patterns of racketeering activities every day by using

interstate communications to threaten physical violence to extort and cause harm to their target.

The enterprise’s associates and co-conspirators include, a major religious university, top lawyer

of a publicly traded corporation and the publicly traded corporation. Enterprise associates are

motivated by a shared disdain of people labeled fascists and white supremacists.

                                           THE PARTIES

         1.     Daniel D’Ambly (Hereinafter “D’Ambly”), is a twenty-seven (27) year member

of Local One-L, Graphic Communications Conference of the International Brotherhood of

Teamsters, who was employed as a was a plate maker for the New York Daily News in Jersey

City, New Jersey until January 18, 2019. D’Ambly was doxed by Exoo on October 29, 2018. In

the dox D’Ambly was labeled a ‘fascist’ and/or a ‘white supremacist.’ D’Ambly is a member of

the New Jersey European Heritage Association (“EHA”), a non-violent, pro-domestic policy



                                                   3
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 4 of 46 PageID: 924




organization that the Exoo Enterprise labeled a white supremacist hate group. D’Ambly, who

the Exoo Enterprise identifies as the leader of EHA, actively participates with other EHA

members in political rallies, peaceful political protests, pamphleteering, and speech that is

protected by U.S. Const. amend. I and N.J. Const. art. I, ¶ 6. D’Ambly is an individual

domiciled in the State of New Jersey and a “person” as defined under 18 U.S.C. § 1961(3).

       2.      Zachary Rehl (“Rehl”) was employed by New York Life Insurance Company in

Philadelphia when he was doxed by Exoo in or about August 2017, and labeled a fascist and

white supremacist. Rehl is an individual domiciled in the Commonwealth of Pennsylvania and a

“person” as defined under 18 U.S.C. § 1961(3).

       3.      Amanda Rehl (“AmRehl”) is the spouse of Zachary Rehl. AmRehl is an

individual domiciled in the Commonwealth of Pennsylvania and a “person” as defined under 18

U.S.C. § 1961(3).

       4.      K.R. (“K.R.”), is the minor child of Zachary Rehl and Amanda Rehl. K.R. is an

individual domiciled in the Commonwealth of Pennsylvania and a “person” as defined under 18

U.S.C. § 1961(3).

       5.      Aaron Wolkind (“Wolkind”) was a Technical Support Specialist for Aerzen USA

Corporation (“Aerzen”) when he was doxed by Exoo on or about June 2019, and labeled a

fascist, white supremacist, and a neo-Nazi. Wolkind is an individual domiciled in the State of

Delaware and a “person” as defined under 18 U.S.C. § 1961(3).

       6.      Steven Hartley (“Hartley”), is a logistics manager for American Expediting

located in Folcroft, Pa. On November 29, 2018, he was doxed by Exoo and labeled a Nazi, racist

and white supremacist who was a threat to women and minorities. Hartley is an individual




                                                 4
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 5 of 46 PageID: 925




domiciled in the Commonwealth of Pennsylvania and a “person” as defined under 18 U.S.C. §

1961(3).

       7.     Mark Anthony Tucci (“Tucci”) was employed at Aldo’s Pizzarama in

Philadelphia when he was doxed by Exoo on December 10, 2018, and labeled a fascist, racist,

and white supremacist. Tucci is an individual domiciled in the Commonwealth of Pennsylvania

and a “person” as defined under 18 U.S.C. § 1961(3).

       8.     Richard Schwetz (“Schwetz”) was employed at Inova Payroll in Lancaster, Pa.,

when he was doxed by Exoo in or about June 2020, and labeled a fascist, racist, and white

supremacist. Schwetz is an individual domiciled in the Commonwealth of Pennsylvania and a

“person” as defined under 18 U.S.C. § 1961(3).

       9.     Jobel Barbosa (“Barbosa”) is Puerto Rican and a permanently disabled veteran,

who was employed as a Detail Department Manager at Jaguar Land Rover Willow Grove, in

Willow Grove, Pa., when he was doxed by Exoo on June 22, 2019, and labeled a fascist, racist,

and white supremacist. Barbosa is an individual domiciled in the Commonwealth of

Pennsylvania and a “person” as defined under 18 U.S.C. § 1961(3).

       10.    Matthew Reidinger (“Reidinger”) was employed in Coal Township, Pa. On

November 27, 2018, he was doxed by Exoo and labeled a fascist and white supremacist.

Reidinger is an individual domiciled in the Commonwealth of Pennsylvania and a “person” as

defined under 18 U.S.C. § 1961(3).

       11.    John Hugo (“Hugo”) was employed as a dispatch manager for Green and Yellow

Cab in Somerville, Massachusetts when he was doxed by Exoo on January 2, 2020, and labeled a

fascist and white supremacist. Hugo is an individual domiciled in the Commonwealth of

Massachusetts and a “person” as defined under 18 U.S.C. § 1961(3).



                                                 5
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 6 of 46 PageID: 926




       12.     Sean-Michael David Scott (“Scott”) was employed in Seattle, Washington when

he was doxed by Exoo on September 16, 2019, and labeled a fascist, white supremacist, and anti-

Semite. Scott is an individual domiciled in the State of Florida and a “person” as defined under

18 U.S.C. § 1961(3).

       13.     Thomas Louden (“Louden”) is a 30-year volunteer firefighter and the appointed

Deputy Emergency Management Coordinator for Hilltown Township, Pennsylvania and was

employed as the Director of Managed Care at Thomas Jefferson University Hospital in

Philadelphia for twenty-three (23) years when he was doxed by Exoo on November 2, 2020.

Louden is an individual domiciled in the Commonwealth of Pennsylvania and a “person” as

defined under 18 U.S.C. § 1961(3).

       14.     Plaintiffs Wolkind, Hartley, Schwetz, Rehl, Barbosa, and Tucci are members of

the Philadelphia chapter of the Proud Boys (hereinafter “PPB” or “Proud Boys”). Plaintiff

Reidinger is a member of the Harrisburg chapter of the Proud Boys (“HPB”). The Proud Boys

are a diverse, multi-racial, multi-ethnic, fraternal, males-only drinking club, who consider

themselves “western chauvinists.”

       15.     Hugo is the President of Super Happy Fun America, a right of center civil rights

organization focusing on defending the American Constitution, opposing gender madness, and

defeating cultural Marxism. Super Happy Fun America is best known for organizing the 2019

Boston Straight Pride Parade. Hugo was the 2018 Republican Candidate for Massachusetts’ 5th

Congressional District.

       16.     Defendant Christian Exoo (“Exoo” or “@AntiFashGordon”) is a library building

supervisor and lecturer at St. Lawrence University. Exoo is a self-described anti-fascist,

notorious doxer, and leader of Antifa, who by doxing others has acquired a great deal of



                                                 6
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 7 of 46 PageID: 927




notoriety and infamy. 1 Exoo currently publishes Tweets under Twitter username

“@AntiFashGordon.” Exoo is an individual domiciled in the State of New York and a “person”

as defined under 18 U.S.C. § 1961(3).

       17.     St, Lawrence University (“St. Lawrence” or “STL”) is a private four-year

university with its principal place of business located at 116 Vilas Hall, 23 Romoda Drive,

Canton, New York 13617, and a “person” as defined under 18 U.S.C. § 1961(3).

       18.     Tribune Publishing Company (“Tribune”) is a media company organized under

the laws of the State of Delaware with its principal place of business located at 160 N. Stetson

Avenue, Chicago, Illinois 60601 that conducts its business throughout the United States, and is a

“person” as defined under 18 U.S.C. § 1961(3).

       19.     New York Daily News Company (“Daily News”) is owned by the Tribune

Publishing Company (Tribune and Daily News are sometimes hereinafter referred to collectively

as “Daily News”) with a place of business located at 125 Theodore Conrad Drive, Jersey City,

New Jersey 07305, and 4 New York Plaza, New York, NY 10004. The Daily News is a

“person” as defined under 18 U.S.C. § 1961(3). At all times relevant, the Tribune Publishing

Company had the right and did exercise control over the actions of the New York Daily News.




1
  Anti-Fascists Are Waging A Cyber War – And They’re Winning, Medium.com (Sep. 9, 2019)
https://gen.medium.com/antifas-keyboard-warriors-254f62be2a95 (last accessed Sep. 15, 2020);
Comcast fires employee with alleged ties to Proud Boys, We the People Rally, PhillyVoice.com
(November 15, 2018) https://www.phillyvoice.com/comcast-fires-employee-proud-boys-alt-
right-philadelphia-rally/ (last accessed Sep. 15, 2020); The Right Wing Is Trying to Make It a
Crime to Oppose Fascism, Truthout.org (Aug. 9, 2019) https://truthout.org/articles/the-right-
wing-is-trying-to-make-it-a-crime-to-oppose-fascism/ (last accessed Sep. 15, 2020); How to Spot
An Abuser, Featuring Antifash Gordon, In His Own Words: A Step By Step Guide, and Also
F*** That Guy, Medium.com (Jun. 25, 2020)
https://medium.com/@abuse_isnt_revolutionary/how-to-spot-an-abuser-featuring-antifash-
gordon-in-his-own-abuser-words-7b39f4657b19 (last accessed Sep. 15, 2020).
                                                 7
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 8 of 46 PageID: 928




       20.      Vijaya Gadde (“Gadde”) is the Head of Legal, Public Policy, and Trust and Safety

Lead at Twitter, Inc. At all times relevant, Vijaya Gadde was the sole decision maker and person

authorized to permanently ban Twitter users who violated Twitter’s Terms of Service and Rules.

She is a “person” as defined under 18 U.S.C. § 1961(3). Gadde is believed to be domiciled in

the State of California.

          21.   Twitter, Inc. (“Twitter”), is a company organized under the laws of the State of

Delaware with its principal place of business located at 1355 Market Street, San Francisco, CA

94103, that conducts its business globally and a “person” as defined under 18 U.S.C. § 1961(3).

          22.   The Exoo Enterprise is a criminal enterprise as defined under 18 U.S.C. §

1961(4), consisting of Defendant Christian Exoo a/k/a “AntiFashGordon,” who directs the Exoo

Enterprise, St. Lawrence University, Vijaya Gadde, Twitter, Inc., and unidentified associates.

          23.   Cohen, Weiss, and Simon, LLP (“CWS”) is a law firm with its principal place of

business located at 900 3rd Avenue, #2100, New York, New York 10022 and a “person” as

defined under 18 U.S.C. § 1961(3).

                                 JURISDICTION AND VENUE

       24.      Jurisdiction of this Court is proper because this litigation arises under federal law,

namely 18 U.S.C. §§ 1961 to 1968. This Court has jurisdiction over this matter under 28 U.S.C.

§ 1331.

       25.      The Court has supplemental jurisdiction over the state law claims asserted in this

case under 28 U.S.C. § 1367(a).

       26.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and




                                                  8
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 9 of 46 PageID: 929




the threatened and actual harm occurred in this District by reason of Defendants’ conduct as

alleged below.

                          FACTS PERTINENT TO ALL PLAINTIFFS

       27.       Defendant Exoo publishes Tweets and doxes other persons private and

undisclosed information under Twitter username “@AntiFashGordon” the leading Antifa Twitter

account that as of December 30, 2020, has 46,140 followers. The headline of

@AntiFashGordon’s public profile states “I expose fascists via #OSINT, get them fired, de-

homed, kicked out of school, etc.” Exoo’s definition of fascists and white supremacists is

indiscernible, because he uses the terms broadly and interchangeably. Based on the substance of

@AntiFashGordon’s Tweets he broadly identifies all persons who do not share his radical far left

political ideology as fascists and/or white supremacists.

       28.       Upon information and belief, Exoo is known to Twitter’s Trust & Safety Council

(“TSC”) as a habitual doxer and ban evader. A ban evader is a person who creates a new Twitter

account after receiving a permanent ban. The ban evader’s new account is called a “ban evasion

account,” and is prohibited by Twitter rules. 2 A permanent ban means a lifetime ban.

       29.       Doxing is prohibited by Twitter’s Private Information Policy within their Terms

of Service and Rules (“TOS”). 3

       30.       Upon information and belief, in addition to Twitter’s agreement to allow Exoo to

change username @DoxSavage to @AntiFashGordon, Exoo has had two Twitter accounts




2
  https://help.twitter.com/en/rules-and-policies/enforcement-options “Permanent suspension: This
is our most severe enforcement action. Permanently suspending an account will remove it from
global view, and the violator will not be allowed to create new accounts.”
3
  https://help.twitter.com/en/rules-and-policies/personal-information “You may not publish or
post other people’s private information without their express authorization and permission. We
also prohibit threatening to expose private information or incentivizing others to do so.”
                                                 9
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 10 of 46 PageID: 930




 permanently banned for doxing. Twitter has previously permanently banned @ChrisExoo, 4

 @ChristianExoo. 5

           31.    Exoo directs associates in an enterprise that uses interstate communications to

 conduct patterns of racketeering activities.

           32.    Of their own volition, Exoo and associates identify persons as Nazis, fascists, and

 white supremacists, which also includes any person Exoo and/or associates label homophobic,

 transphobic, etc. Once a target has been identified Exoo and associates set about to learn the

 personal identity of their unknown targets.

           33.    Once their targets’ identity is discovered, Exoo and associates commence patterns

 of racketeering activities to extort employment terminations and compel school expulsions, by

 directing waves of threatening phone calls, emails, Twitter messages, social media comments at

 the target’s employers, co-workers, and school administrators.

           34.    Enterprise associates “dogpile” their target’s employers and co-workers with calls

 to their direct work phone number and email address with continual calls and emails to every

 employee and co-worker to extort the target’s termination. The practice eliminates a company’s

 ability to conduct business.

           35.    To extort their target’s termination, enterprise associates harm his employer’s

 existing and prospective business relationships by posting a flood of negative comments and

 reviews to the employer’s social media and internet sites to use as leverage to extort their target’s

 termination.




 4
     https://twitter.com/ChrisExoo (last accessed Sep. 15, 2020)
 5
     https://twitter.com/ChristianExoo (last accessed Sep. 15, 2020)
                                                   10
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 11 of 46 PageID: 931




           36.    When an employer does not immediately terminate their target, Enterprise

 associates directly contact and threaten their target’s employers’ customers to shame them from

 continuing to do business with the target’s employer.

           37.    As a result of Exoo’s dox and direction of an enterprise engaged in threatening

 patterns of racketeering activities as described above, every Plaintiff has received explicitly

 violent threats against their life and the lives of their family, several Plaintiffs were physically

 attacked about their person, sustained damage to their homes and property, and all Plaintiffs were

 terminated from employment due to the enterprise’s patterns of racketeering activities.

                                         DANIEL D’AMBLY

           38.    D’Ambly repeats and realleges the facts pertinent to all plaintiffs as alleged above

 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

           39.    Upon information and belief, the Exoo Enterprise targeted D’Ambly as a fascist

 and white supremacist at some point in or about January 2018. Thereafter, enterprise associates

 stalked D’Ambly to uncover his true identity, for the sole purpose of doxing him.

           40.    Upon information and belief, by September 2018, Twitter received dozens of

 complaints directly Tweeted to Twitter Support and Twitter Trust and Safety informing them

 that Exoo’s former Twitter account @DoxSavage was aggressively doxing, which forced Twitter

 to investigate the accounts activities. Under Twitter’s normal protocol, accounts being

 investigated for violating the TOS are prevented from Tweeting during the investigation. 6

           41.    Twitter ignored their TOS and allowed @DoxSavage to continue Tweeting during

 their investigation.




 6
     https://help.twitter.com/en/rules-and-policies/enforcement-options (last accessed Sep. 15, 2020)
                                                   11
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 12 of 46 PageID: 932




        42.      Upon information and belief, at some point on or about October 1, 2018, Gadde

 and Twitter agreed to allow @DoxSavage to undergo a name change in lieu of a third permanent.

 The unprecedented agreement to allow Exoo’s username change to @AntiFashGordon under

 these circumstances was done to ensure he kept his approximate 15,000 @DoxSavage followers.

        43.      On October 11, 2018, @DoxSavage Tweeted a farewell announcement to his

 followers: “Hey folks—I just underwent a name change from @DoxSavage to @AntiFash

 Gordon. I’ll be back tomorrow to expose more violent fascists who were on the ground in

 Providence on 10/6.” The name change kept the Exoo Enterprise intact, and their ability to

 effectively conduct its patterns of racketeering activities was not harmed.

        44.      On October 29, 2018, at 11:49 a.m., @AntiFashGordon published a massive

 twenty-two count Tweet thread (a thread is a series of related Tweets) that doxed D’Ambly to his

 estimated 20,000 followers. The dox publicly disclosed for the first time D’Ambly’s name,

 hometown, photograph, employer, occupation, employer’s location, multiple telephone numbers

 for his employer, a labor union Referendum Board he chaired, and the names of the other

 Referendum Board members.

        45.      In the dox, @AntiFashGordon labeled D’Ambly a “Nazi” and directed the Exoo

 Enterprise associates to send harassing, intimidating, and threatening phone calls, and Tweets to

 the Daily News’s Twitter username @NYDailyNews, to extort D’Ambly’s termination. Exoo’s

 dox directed:

              a. In the 19th Tweet, @AntiFashGordon directed his associates “stay on top of this,

                 too. If you don’t hear back from @NYDailyNews, keep tweeting at them.” Call

                 their printing facilities in Jersey City at (201) ***-**** (number provided in

                 original Tweet) and warn them about Daniel D’Ambly…”



                                                  12
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 13 of 46 PageID: 933




              b. A follow up Tweet included a second telephone number for the New York Daily

                 News and a subsequent Tweet included the direct telephone number to

                 D’Ambly’s print shop.

              c. Within minutes the Exoo Enterprise obeyed Exoo’s directive and flooded

                 @NYDailyNews and @Teamsters with Tweets and phone calls that threatened

                 the Daily News with violent attacks if D’Ambly was not terminated.

              d. Upon information and belief, from October 29, 2018, to January 11, 2019, the

                 Exoo Enterprise directed no less than fifty-four (54) threatening Tweets to

                 @Daily News plus an unknown number of threatening phone calls.

              e. D’Ambly was never told of the threats or warned to take safety precautions by

                 anyone from the Daily News or Tribune.

        46.      On October 30, 2018, without warning D’Ambly of the dangerous threats,

 Tribune engaged Insite Risk Management (“Insite”) to investigate D’Ambly. At the conclusion

 of their investigation, Insite produced the “Private Investigation Report” (“Report”) and provided

 it to the Tribune on December 4, 2018. The Report acknowledged @AntiFashGordon’s doxing

 was the impetus for the investigation and confirmed D’Ambly’s association with EHA. The

 Report included videos of D’Ambly and others using imprudent language during political rallies.

        47.      On or before January 8, 2019, EHA posted flyers on public bulletin boards in

 Princeton, New Jersey that announced an “It’s okay to be white” protest march purportedly

 scheduled for January 12, 2019.

        48.      On January 9, 2019, @AntiFashGordon re-Tweeted the “It’s okay to be white”

 march to his associates and again doxed D’Ambly by Tweeting, “If anyone wants their leaders

 name, it’s Dan D’Ambly.”



                                                 13
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 14 of 46 PageID: 934




        49.     On January 10, 2019, @AntiFashGordon published a second Tweet that

 referenced EHA’s purported march and directed his associates to “show up and shut down” the

 purported march “And please say hi to their leader, Dan D’Ambly for me.”

        50.     On January 10, 2019, D’Ambly was called to an interview with Jean Nechvatal

 (“Nechvatal), Tribune’s Vice President, Talent Management & Learning and James R. Brill

 (“Brill”), Daily News’s Sr. Vice President of Operations. D’Ambly was accompanied at the

 meeting by Union Steward Pete Cairnie. During the meeting, D’Ambly was confronted with

 content of the Report, but not informed of the report’s existence. D’Ambly acknowledged using

 imprudent language in a private conversation during a protest.

        51.     On January 11, 2019, at 10:14 a.m., @AntiFashGordon again directed his

 associates to shut down EHA’s purported January 12, 2019 “It’s okay to be white” march and

 exhorted his associates “if you can, show up and show these pricks that we don’t tolerate hate in

 our streets.” The Tweet included @NYDailyNews and doxed D’Ambly’s hometown again.

 Exoo encouraged violence to shut down the purported protest, but warned “Remember that the

 police won’t protect us here.”

        52.     Upon information and belief, at some point before 10:21 a.m. on January 11,

 2019, Edward Bushey, Sr. Vice President, General Manager, Manufacturing and Distribution at

 Tribune delivered recordings of the death threats to the Daily News. The callers threatened

 D’Ambly and stated the Daily News was responsible for “any violence or blood spilled is also on

 your hands.” One threatening caller’s phone number was captured.

        53.     On January 11, 2019, from 9:30 a.m. to 10:14 a.m., Twitter usernames

 @hubcityantifa, @NYCAntifa, and @Nstricklanded replied via Tweet to @AntiFashGordon’s

 instructions with coded messages that confirmed they followed his instructions and made threats.



                                                14
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 15 of 46 PageID: 935




        54.      Upon reason and belief, one of the death threat phone numbers is owned by a

 person who Tweeted mission confirmation to @AntiFashGordon on January 11, 2019.

        55.      On January 11, 2019, at 2:20 p.m., EHA Tweeted that the “It’s okay to be white”

 protest was a prank.

        56.      On January 11, 2019, at 3:30 p.m., D’Ambly was called to a second meeting with

 James Brill, Sr. Vice President of Operations for the Daily News to recap the previous days

 meeting. In the meeting, Brill issued D’Ambly a “Last and Final Warning” that stated the

 “ONLY reason that you are not being terminated immediately is because, thus far, we have not

 determined that your activities with NJEHA has occurred at work and/or derogatory comments

 were made about any co-workers.” The warning continued “should we learn that you engaged in

 any inappropriate speech or behavior in the workplace or with regard to any other employee, or

 if the Company or any of its employees suffer any backlash as a result of your association with

 the NJEHA, your conduct will be considered “work-related” and you will be terminated

 immediately.”

        57.      This meeting with Brill was a pre-text for D’Ambly’s termination. The meeting

 occurred five (5) hours after death threats were received, but Brill did not inform D’Ambly,

 because the Daily News intended to use the threats as evidence the company received “backlash”

 from D’Ambly’s conduct and was the “cause” of D’Ambly’s termination.

        58.      At 4:34 p.m. on January 11, 2019, @AntiFashGordon replied to EHA’s Tweet by

 threatening D’Ambly whereby @AntiFashGordon threatened “Regardless, I’m gonna spend the

 next week wrecking your fucking life, Dan D’Ambly.”

        59.      In the evening of January 11, 2019, the Exoo Enterprise’s extended campaign of

 violent Tweets and threats of physical violence to D’Ambly came to fruition and D’Ambly’s



                                                15
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 16 of 46 PageID: 936




 vehicle was “keyed” (scratched) and tires slashed while parked outside of his home on private

 property. An investigation report for a bias incident, criminal mischief, and harassment was filed

 with the South Brunswick Police Department.

        60.     D’Ambly reported to work the following day on January 12, 2019, but was not

 informed of the death threats received the day before.

        61.     On Sunday, January 13, 2019, at 10:16 a.m., five (5) days before D’Ambly’s

 official termination date @AntiFashGordon Tweeted to four of his associates that he “got a

 pretty reliable tip this morning that he’s not at the @NYDailyNews anymore…” in reference to

 D’Ambly.

        62.     On Monday, January 14, 2019, the Daily News called D’Ambly and told him not

 to report to work until informed otherwise.

        63.     On January 16, 2019, during a phone conference with Brill, Nechvatal, and a

 Union representative, D’Ambly was played the recorded death threats and asked to identify the

 caller. D’Ambly was unable to identify the caller, but said it was the behavior of “Antifa types.”

 Brill was scornful of D’Ambly’s inability to identify the caller and blamed him for the threats.

 D’Ambly was terminated during this phone conference.

        64.     On January 23, 2019, Patrick LoPresti, President of Local One-L informed the

 Daily News that they were appealing D’Ambly’s termination pursuant to terms of the Contract.

        65.     On or about January 25, 2019, D’Ambly received his “Termination of

 Employment” letter, signed by Brill, and dated January 22, 2019. The letter informed D’Ambly

 his termination was effective January 18, 2019. The termination letter is imbued with Brill’s

 animus for D’Ambly. In the letter, Brill stated “your choice to take these repulsive actions has

 now put our workplace and employees at risk of counter attacks by Antifa.”



                                                 16
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 17 of 46 PageID: 937




        66.     The termination letter falsely stated the Daily News learned of the death threats

 on January 14, 2019, contrary to emails that confirm the Daily News learned of the threats on

 January 11, 2019.

        67.     In the termination letter, Brill claimed the death threats received on January 11,

 2019, were the “cause” of D’Ambly’s termination, because the death threats meant D’Ambly

 “brought his activities” into the workplace, therefore, “we deem your actions to be work related

 and are terminating your employment for cause.”

        68.     At some point after January 23, 2019, the Union on behalf of D’Ambly filed a

 grievance with the American Arbitration Association, case number 01-19-0000-7178. The

 Union retained attorneys Thomas Kennedy (“Kennedy”) and Kate M. Swearengen

 (“Swearengen”) of Cohen, Weiss, and Simon, LLP (collectively Kennedy, Swearengen and

 Cohen. Weiss and Simon, LLP shall be referred to as “CWS”) to represent D’Ambly.

        69.     Thereafter, D’Ambly had a phone conference with Kennedy to discuss the case.

 D’Ambly was acquainted with Kennedy for approximately twenty years due to his Union

 activities. D’Ambly explained the threats he received, property damage, and that his tires were

 slashed. D’Ambly stated “Tom, this Antifa are terrorists…” Kennedy angrily responded, “I do

 not consider Antifa to be terrorists and if you are going to continue referring to them (Antifa) as

 terrorists we are going to end this call.” Kennedy scoffed at D’Ambly’s desire to have his

 employment reinstated at the Daily News.

        70.      At some point thereafter, D’Ambly had his first case discussion phone

 conference with Kate Swearengen, who assumed representation. Without prompting,

 Swearengen explicitly informed D’Ambly that “she doesn’t agree with his politics and she




                                                  17
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 18 of 46 PageID: 938




 doesn’t want to discuss them any further.” Like Kennedy, Swearengen dismissed D’Ambly’s

 wish to have his employment reinstated.

        71.     Kennedy and Swearengen’s revulsion of D’Ambly directed their representation

 and they failed to adequately research basic facts favorable to D’Ambly’s wish to be reinstated.

 CWS ignored Brill’s misrepresentation and veracity of the claimed “cause” of their client’s

 termination.

        72.     CWS failed to adequately investigate the sources of the doxing campaign. Had

 CWS engaged in reasonable investigation of the source of the dox they would have discovered

 @AntiFashGordon’s January 13, 2019, announcement that D’Ambly was terminated, which was

 one day before the Daily News claimed they learned of the “cause” of D’Ambly’s termination.

        73.     On or about July 15, 2019, D’Ambly dejectedly executed the “Separation

 Agreement and Mutual General Release” negotiated by CWS that paid D’Ambly a lump sum

 payment in exchange the Union would withdraw the pending arbitration case with prejudice.

        74.     As a result of Defendants’ misconduct D’Ambly has suffered substantial personal

 and property damage and been severely financially harmed.

                                         ZACHARY REHL

        75.     Rehl repeats and realleges the facts pertinent to all plaintiffs as alleged above in

 paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

        76.     Exoo doxed Rehl for the first time on or about August 2, 2017, and labeled him a

 fascist and a white supremacist because Rehl organized a “Back the Blue” march to support

 police officers and first responders in Philadelphia.

        77.     Exoo directed enterprise associates to contact Rehl’s former employer New York

 Life Insurance Company to extort Rehl’s termination. As in all cases, enterprise associates



                                                  18
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 19 of 46 PageID: 939




 complied with Exoo’s directions and placed threatening calls, emails, and Tweets to New York

 Life Insurance Company.

         78.    Rehl was terminated from New York Life Insurance Company in September

 2017.

         79.    On or about October 1, 2018, Rehl was doxed a second time, when he organized

 the “We the People” event that occurred in Philadelphia on November 17, 2018.

         80.    On November 14, 2018, Exoo followed up his October 1, 2018 dox with

 directions to his associates to counter protest the We the People event. Exoo directed enterprise

 associates to disrupt the event because “fascism is coming and only we can stop it.”

         81.    On November 16, 2018, Exoo decided his community was being attacked,

 because “the city granted rally permits to fascists, and the cops will be there to protect them.”

 Exoo then Tweeted the phrase “Who protects us? We protect us” a battle cry to get his associates

 to attack “We the People” event organizers.

         82.    At 12:41 a.m. on November 17, 2018, Rehl’s safety was endangered when he was

 attacked by an Exoo associate who threw a brick through the front window of Rehl’s home and

 spray painted the word “Nazi” on the front of his home.

                                         AMANDA REHL

         83.    AmRehl repeats and realleges the facts pertinent to all plaintiffs as alleged above

 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

         84.    On or about August 2, 2017, Exoo doxed AmRehl’s home address when he doxed

 her husband Zachary Rehl.




                                                  19
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 20 of 46 PageID: 940




        85.     On or about October 1, 2018, AmRehl’s home address was doxed a second time

 when Exoo doxed her husband Zachary Rehl, because he organized the “We the People” march

 in Philadelphia that occurred on November 17, 2018.

        86.     On November 14, 2018, Exoo directed his associates to counter protest and

 disrupt the We the People the event, because “fascism is coming and only we can stop it.”

        87.     On November 16, 2018, Exoo decided his community was being attacked,

 because “the city granted rally permits to fascists, and the cops will be there to protect them.”

 Exoo then Tweeted the phrase “Who protects us? We protect us” as a battle cry to get his

 associates to attack “We the People” event organizers.

        88.     At 12:41 a.m. on November 17, 2018, AmRehl’s safety was endangered when she

 was assaulted by an Exoo associate who threw a brick through the front window of AmRehl’s

 home and spray painted the word “Nazi” on the front of her home.

    K.R., a minor, by and through her father ZACHARY REHL and mother AMANDA
                                          REHL

        89.     K.R. repeats and realleges the facts pertinent to all plaintiffs as alleged above in

 paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

        90.     On or about August 2, 2017, Exoo doxed K.R.’s home address when he doxed her

 father Zachary Rehl.

        91.     On or about October 1, 2018, K.R.’s home address was doxed a second time when

 Exoo doxed K.R.’s father Zachary Rehl, because he organized the “We the People” march in

 Philadelphia that occurred on November 17, 2018.

        92.     On November 14, 2018, Exoo directed his associates to counter protest and

 disrupt the We the People event, because “fascism is coming and only we can stop it.”




                                                  20
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 21 of 46 PageID: 941




         93.    On November 16, 2018, Exoo decided his community was being attacked,

 because “the city granted rally permits to fascists, and the cops will be there to protect them.”

 Exoo then Tweeted the phrase “Who protects us? We protect us” as a battle cry to get his

 associates to attack “We the People” event organizers.

         94.    At 12:41 a.m. on November 17, 2018, K.R.’s safety was endangered when she

 was assaulted by an Exoo associate who threw a brick through the front window of her home and

 spray painted the word Nazi on the front of her home.

                                       AARON WOLKIND

         95.    Wolkind repeats and realleges the facts pertinent to all plaintiffs as alleged above

 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

         96.    Wolkind was doxed in or about June 2019 and called a fascist, white supremacist,

 and Nazi, which is an idiotic assertion, because Aaron’s a Jew.

         97.    On July 3, 2019, Exoo re-posted Exoo’s dox and directed his associates to contact

 Wolkind’s employer Aerzen USA (“Aerzen”) to extort his termination. Immediately enterprise

 associates directed hundreds of phone calls and emails to Wolkind’s employer and his co-

 workers. Aerzen’s social media accounts and internet profiles were flooded with messages

 demanding his termination.

         98.    On November 28, 2019, Exoo re-doxed Wolkind with Aerzen’s direct phone

 number and the reminder to associates to “Use *67 to block your number.”

         99.    The November 28, 2019, dox dramatically increased the volume of messages

 posted to Aerzen’s social media and internet profiles so much so that it created a network

 security concern and caused Aerzen to temporarily shut down their social media and internet

 profiles.



                                                  21
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 22 of 46 PageID: 942




        100.    The enterprise’s threatening and harassing messages also caused Aerzen’s

 management to close the Coatesville, Pa. building out of fear for employee safety.

        101.    To their credit, Aerzen did not immediately terminate Wolkind, but when

 enterprise associates discovered Wolkind was not terminated, they directed threats at Aerzen’s

 clients demanding they stop doing business Aerzen or face consequences, and harassed and

 intimidated Aerzen’s foreign subsidiaries.

        102.    Wolkind continues to receive threatening and harassing phone calls and the dox

 has prohibited Wolkind from obtaining new employment in his field. Prospective employers

 have cancelled scheduled interviews and pulled job offers when they perform an internet

 background search for Wolkind’s name, because the first listing is Exoo’s dox, which identifies

 him as a fascist, white supremacist, and a Nazi, but as stated above Aaron’s a Jew.

                                        STEVE HARTLEY

        103.    Hartley repeats and realleges the facts pertinent to all plaintiffs as alleged above

 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

        104.    Hartley was doxed on November 29, 2018, and labeled a Nazi, racist, terrorist and

 a threat to women and minorities. The dox included directives to dogpile Hartley’s employer

 with calls, emails, and Tweets to demand his termination. In the dox, Hartley was identified as

 the president of the Philadelphia Proud Boys.

        105.    As is the pattern, enterprise associates complied with Exoo’s directives and in

 December 2018, associates inundated Hartley’s employer and co-workers with hundreds of

 phone calls and emails and flooded their social media and internet profiles with negative posts

 and reviews. Enterprise associates still contact Hartley’s employer and co-workers with

 threatening and harassing phone calls and emails.



                                                  22
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 23 of 46 PageID: 943




        106.    Hartley’s home address and personal cell phone were also doxed, and he has

 received hundreds of threatening and harassing phone calls from enterprise associates, including

 direct threats on his life. The threatening and harassing communications continue to this day.

                                     MARK ANTONY TUCCI

        107.    Tucci repeats and realleges the facts pertinent to all plaintiffs as alleged above in

 paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

        108.    Exoo doxed Tucci on December 10, 2018, and associates directed harassing and

 threatening phone calls, emails, and Twitter messages to his employer. Enterprise associates

 called his employer more than 600 times on that first night, which effectively shut down the

 restaurant. Tucci’s employer realized what was happening and told callers he was terminated.

        109.    In real time you can see the enterprise’s conspiracy play out in their Tweets.

            a. Exoo doxed Tucci with directions to harass, threaten and intimidate his employer.

            b. Enterprise associates who called Tucci’s employer, Tweeted confirmation to

                Exoo.

            c. When Tucci’s employer stated Tucci was terminated, enterprise associates relayed

                that information to Exoo.

        110.    Exoo replied “Thanks for calling in the meantime it’s very likely they’re just

 hoping this blows over, so keep calling, folks!”

        111.    The following day Exoo directed his associates to “keep calling folks” and the

 enterprise continued the assault.

                                      RICHARD SCHWETZ

        112.    Schwetz repeats and realleges the facts pertinent to all plaintiffs as alleged above

 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.



                                                    23
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 24 of 46 PageID: 944




        113.    The enterprise targeted Schwetz after he volunteered to clean up debris and litter

 at a Scott Presler Clean Up America event that occurred in Philadelphia on May 23, 2020.

        114.    As a result of participating in the cleanup event and being photographed with

 other Proud Boys that participated in the cleanup event, Schwetz was doxed in June 2020.

        115.    Enterprise associates directed harassing and threatening phone calls, emails,

 Twitter messages, and social media posts to Schwetz’s co-workers located at the varied locations

 of his then employer Inova Payroll.

        116.    Amidst the initial wave of incoming harassing and threatening phone calls,

 emails, and Twitter messages, an enterprise associate threatened one specific Inova Payroll

 employee by posting a photograph of the employee with her young son.

        117.        The employee had no relationship with Schwetz whatsoever, caused Inova

 Payroll to reasonably fear for its employees’ safety.

        118.    Exoo doxed Schwetz a second time on September 21, 2020, with further

 instructions to enterprise associates to conduct a second round of harassing and threatening

 messages. The threats are still visible on Twitter.

                                     MATTHEW REIDINGER

        119.    Reidinger repeats and realleges the facts pertinent to all plaintiffs as alleged above

 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

        120.    Exoo doxed Reidinger on November 27, 2018, and instructed his associates to

 direct threatening, harassing, and intimidating phone calls, Tweets, to his employer to demand

 his termination.




                                                  24
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 25 of 46 PageID: 945




        121.    As is the case with all victims, Exoo directed associates to dogpile Reidinger’s

 employer’s social media sites with negative reviews. In his instructions Exoo admits that they

 recently successfully dogpiled Comcast to extort a termination.

                                        JOBEL BARBOSA

        122.    Barbosa repeats and realleges the facts pertinent to all plaintiffs as alleged above

 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

        123.    Exoo doxed Barbosa on June 22, 2019, as trans-phobic, because he was

 photographed at Philadelphia’s gay pride parade. As always, Exoo’s directed enterprise

 associates to contact Barbosa’s employer to demand his termination. Associates immediately

 followed Exoo’s directions, including one enterprise associate who left her name and telephone

 number.

        124.    Barbosa’s home address and cell phone numbers for him and his wife were posted

 to a webpage phonezapp.noblog.org (no longer available) and Barbosa’s wife received

 threatening calls on her personal cell phone.

        125.    The number of contacts his former employer received is unknown at this point,

 but the volume was substantial, and Barbosa was immediately called into a meeting with a

 company executive and a human resources representative.

        126.    Barbosa was terminated on June 27, 2019.

                               SEAN-MICHAEL DAVID SCOTT

        127.    Scott repeats and realleges the facts pertinent to all plaintiffs as alleged above in

 paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

        128.    Exoo doxed Scott on September 16, 2019 and his employer publicly confirmed

 his employment termination on September 17, 2019.



                                                  25
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 26 of 46 PageID: 946




        129.    Exoo associates threatened and intimidated the property manager for Scott’s

 apartment. The property manager was fearful of repercussions and demanded Scott vacate the

 premises.

        130.    On September 17, 2019, Scott’s home was attacked with graffiti and vandalized.

        131.    On April 16, 2020, Scott was attacked at his home for the second time and his

 car’s tires were slashed and windows broken.

                                           JOHN HUGO

        132.    Hugo repeats and realleges the facts pertinent to all plaintiffs as alleged above in

 paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

        133.    Hugo was doxed by Exoo on January 2, 2020, and as with all of his doxes, Exoo

 labeled Hugo a fascist and white supremacist. Exoo’s dox and call to action to his associates was

 re-Tweeted over 100,000 times.

        134.    Enterprise associates immediately followed Exoo’s directives and made hundreds

 of threatening and harassing phone calls and over 1,000 harassing emails to Hugo’s employer

 demanding Hugo’s termination. As in all cases, the volume of phone calls prevented Hugo and

 his co-workers from performing their jobs. Hugo was terminated in March 2020.

        135.    Hugo continues to receive threatening and harassing phone calls from enterprise

 associates who threaten Hugo that they will never let him work again and will force him to live

 in a box.

  SUPPLEMENTAL PLEADING TO ADD PLAINTIFF THOMAS LOUDEN WHO WAS
      INJURED BY THE ENTERPRISE AFTER THE COMPLAINT WAS FILED

        136.    Louden repeats and realleges the facts pertinent to all plaintiffs as alleged above

 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.




                                                  26
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 27 of 46 PageID: 947




        137.    The original Complaint in this action was filed on September 21, 2020, and

 Louden was injured after the Complaint was filed in the same series of occurrences or

 transactions after the Complaint was filed. Louden was employed as the Director of Managed

 Care at Thomas Jefferson University Hospital in Philadelphia.

        138.    During a global health emergency and pandemic Exoo doxed Louden’s hospital

 employer on November 2, 2020, and as in all cases associates immediately flooded Louden’s

 employer and co-workers with harassing and threatening phone calls, emails, social media posts.

        139.    Louden who does not have a Twitter account was unaware of Exoo’s dox until he

 was called to a Zoom meeting with his hospital’s Vice-President and a human resources

 representative on November 2, 2020. Louden was quizzed about his membership in a right-wing

 extremist group. Louden is not a member of a right-wing extremist group, he is a 30-year

 volunteer firefighter and the appointed Deputy Emergency Management Coordinator for

 Hilltown Township, Pa.

        140.    On November 3, 2020, Louden learned that Exoo posted photos of his home with

 his car parked in his driveway.

        141.    On November 10, 2020, Exoo re-posted Louden’s personal information with

 explicit directions, including photographs of his home and local street signs, the name of the city,

 and even the longitude and latitude coordinates. Louden, obviously remains fearful for his

 family’s safety. Louden was terminated on December 7, 2020.

                                     CLAIMS FOR RELIEF

                                             COUNT I

         Violation of New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 to – 49
    (as to D’Ambly against Tribune Publishing Company and the New York Daily News)




                                                 27
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 28 of 46 PageID: 948




        142.    D’Ambly realleges and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 141 with the same force and effect as if set forth in

 detail herein again.

        143.    Defendants Tribune and Daily News are employers as defined in N.J.S.A. 10:5-5.

        144.    D’Ambly is older than forty years (40) old and was an employee as defined in

 N.J.S.A. 10:5-5.

        145.    Defendants Tribune and Daily News discharged D’Ambly due to their enmity

 towards D’Ambly’s racially identifiable associations, whereas, non-white Tribune and Daily

 News employees who participate in racially identifiable associations, are not punished, or

 terminated, violated N.J.S.A. 10:5-12.

        146.    Defendants Tribune and Daily News undertook several pre-textual steps to mask

 D’Ambly’s discriminatory termination:

            a. Tribune hired a private investigation firm to invade D’Ambly’s privacy in an

                unsuccessful effort to catch D’Ambly engaged in unlawful activity.

            b. In the morning of January 11, 2019, the Daily News received death threats

                intended to extort D’Ambly’s termination that they did not immediately disclose,

                because they intended to use the threats pre-textually as the “cause” of D’Ambly’s

                termination.

            c. In the afternoon of January 11, 2019, the Daily News issued D’Ambly a “Last and

                Final Warning,” that warned D’Ambly he would be immediately terminated if it

                were discovered he brought his political activities into the workplace, but they did

                not inform or warn D’Ambly of the death threats earlier received.

            d. D’Ambly was informed he was terminated on January 16, 2019.



                                                 28
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 29 of 46 PageID: 949




            e. Subsequently, D’Ambly received a “Termination of Employment” letter dated

                January 22, 2019, whereby, the Daily News falsely stated they discovered the

                death threats on January 14, 2019, contrary to indisputable evidence they received

                the death threats on January 11, 2019, which meant he “brought his activities into

                the workplace” after he was warned. Daily News cited this fabrication as the

                “cause” of D’Ambly’s termination.

        147.    As a direct and proximate result of defendants Tribune Publishing Company and

 the New York Daily News racially discriminatory termination, D’Ambly has suffered adverse

 consequences and continues to be damaged. D’Ambly is entitled to compensatory damages,

 equitable and declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an

 amount to be determined at trial, but which is in excess of $75,000.00.

                                            COUNT II

                     Tortious Interference with Prospective Economic Benefit
 (as to all Plaintiffs except K.R. against defendant Christian Exoo a/k/a “AntiFashGordon”)

        148.    Plaintiffs reallege and incorporate herein by reference each and every one of the

 allegations contained in paragraphs 1 through 147 with the same force and effect as if set forth in

 detail herein again.

        149.    Plaintiffs were rightfully entitled to pursue lawful employment.

        150.    Plaintiffs reasonably expected their employment to continue into the future and to

 benefit economically from his employment.

        151.    Defendant Exoo knew Plaintiffs were employed and intentionally interfered with

 their prospective economic benefits to be gained from continued employment.

        152.    Defendant Exoo intentionally and unjustifiably interfered with Plaintiffs rights to

 pursue lawful business.

                                                 29
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 30 of 46 PageID: 950




        153.     Defendant Exoo’s interference caused Plaintiffs employer to terminate their

 employment.

        154.     Plaintiffs have suffered and will continue to suffer irreparable harm in the form of

 damage to his reputation, loss of income and financial hardship as a result of Exoo’s

 interference.

        155.     As a direct and proximate result of defendant Exoo’s interference with Plaintiffs

 prospective economic benefits, Plaintiffs have suffered adverse consequences and continue to be

 damaged. Plaintiffs are entitled to compensatory damages, equitable and declaratory relief,

 punitive damages, costs, and reasonable attorneys’ fees in an amount to be determined at trial,

 but which is in excess of $75,000.00.

                                             COUNT III

        Intrusion Upon Seclusion – Public Disclosure of Private Personal Information
     (as to all Plaintiffs except for K.R. against Christian Exoo a/k/a “AntiFashGordon”)

        156.     Plaintiffs reallege and incorporate herein by reference each and every one of the

 allegations contained in paragraphs 1 through 155 with the same force and effect as if set forth in

 detail herein again.

        157.     In directing and carrying out a sustained effort to embarrass, defame and publicize

 private facts, including Plaintiffs’ home address and familial relations without their consent,

 Exoo intentionally intruded upon Plaintiffs’ solitude and seclusion.

        158.     By conducting a sustained effort to embarrass, defame and publicize private facts

 including D’Ambly’s home address and familial relations without Plaintiffs’ consent, Exoo

 intentionally intruded upon Plaintiffs’ solitude and seclusion.

        159.     Defendant intentionally intruded on Plaintiffs’ solitude and seclusion in a manner

 that is highly offensive to a reasonable person.

                                                    30
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 31 of 46 PageID: 951




        160.    As a direct and proximate result of Exoo’s intrusion upon his seclusion, Plaintiffs

 have suffered adverse consequences and continue to be damaged. Plaintiffs are entitled to

 compensatory damages, equitable and declaratory relief, punitive damages, costs, and reasonable

 attorneys’ fees in an amount to be determined at trial, but which is in excess of $75,000.00.

                                            COUNT IV

  Violation of N.J.S.A. 2C:33-4.1 and N.J.S.A. 2C:30-31(a) Cyber-Harassment and Stalking
         (as to D’Ambly against defendant Christian Exoo a/k/a “AntiFashGordon”)

        161.    D’Ambly realleges and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 160 with the same force and effect as if set forth in

 detail herein again.

        162.    Defendant Exoo encouraged and incited others to violence against D’Ambly and

 conducted an ongoing campaign that intruded D’Ambly’s life.

        163.    Defendant Exoo intentionally and knowingly sent, commented, and posted

 D’Ambly’s private and involuntarily disclosed personal information to social media networking

 sites to purposely harass, intimidate, and threaten D’Ambly.

        164.    By encouraging others to inflict physical harm to D’Ambly’s person and property.

        165.    By encouraging others to commit crimes against D’Ambly that resulted in

 D’Ambly receiving death threats and sustaining physical damage to his personal property

        166.    As a direct and proximate result of Defendant Exoo’s cyber-harassment and

 stalking D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly is

 entitled to compensatory damages, equitable and declaratory relief, punitive damages, costs, and

 reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of

 $75,000.00.

                                            COUNT V

                                                 31
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 32 of 46 PageID: 952




                   Violation of 18 U.S.C. § 875(c) – Interstate Communications
        (as to all Plaintiffs against defendant Christian Exoo a/k/a “AntiFashGordon”)

        167.    Plaintiffs reallege and incorporate herein by reference each and every one of the

 allegations contained in paragraphs 1 through 166 with the same force and effect as if set forth in

 detail herein again.

        168.    By using an interactive computer service to intentionally transmit threats of

 physical violence at Plaintiffs via interstate communications.

        169.    By directing an enterprise is engaged in an interstate campaign of violent threats

 against Plaintiffs for the purpose of injuring and endangering Plaintiffs’ personal safety.

        170.    By explicitly threatening Plaintiffs via an interactive computer service Exoo

 transmitted threats in interstate commerce.

        171.    As a direct and proximate result of defendant Exoo’s use of interstate

 communications to threaten and harm Plaintiffs they have suffered adverse consequences and

 continue to suffer adverse consequences. Plaintiffs are entitled to compensatory damages,

 equitable and declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an

 amount to be determined at trial, but which is in excess of $75,000.00.

                                             COUNT VI

                              Violation of 18 U.S.C. 2261A(2) –Stalking
        (as to all Plaintiffs against defendant Christian Exoo a/k/a “AntiFashGordon”)

        172.    Plaintiffs reallege and incorporate herein by reference each and every one of the

 allegations contained in paragraphs 1 through 171 with the same force and effect as if set forth in

 detail herein again.

        173.    Exoo used an interactive computer service to surveil and stalk Plaintiffs with the

 intent to harass, intimidate, threaten, and harm Plaintiffs.

                                                   32
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 33 of 46 PageID: 953




        174.    Exoo stalked Plaintiffs to discover their personal identity and then disseminated

 the information using an interactive computer service with instructions to enterprise associates

 with directions to harass, intimidate, and endanger Plaintiffs personal safety.

        175.    Exoo used an interactive computer service to direct an enterprise to harass,

 intimidate, and threaten others in order to extort Plaintiffs termination from lawful employment.

        176.    Exoo’s conduct caused Plaintiffs to reasonably fear for the safety of themselves

 and their family and caused Plaintiffs to suffer severe emotional and financial distress.

        177.    As a direct and proximate result of defendant Exoo’s stalking in violation of 18

 U.S.C. § 2261A(2) Plaintiffs have has suffered adverse consequences and continue to suffer

 adverse consequences. Plaintiffs are entitled to compensatory damages, equitable and

 declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an amount to be

 determined at trial, but which is in excess of $75,000.00.

                                            COUNT VII

                         Employer’s Breach of its Duty to Warn
 (as to D’Ambly against defendants Tribune Publishing Company and the New York Daily
                                         News)

        178.    D’Ambly realleges and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 177 with the same force and effect as if set forth in

 detail herein again.

        179.    Defendants Tribune and Daily News received a stream of death threats directed at

 D’Ambly over a two and one-half month period, but they never warned D’Ambly.

        180.    Defendants Tribune and Daily News never warned D’Ambly to take

 precautionary measures as he entered or exited the workplace.




                                                  33
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 34 of 46 PageID: 954




        181.    Defendants Tribune and Daily News did not take steps to increase the safety of

 D’Ambly and other employees as they entered and exited the workplace.

        182.    Defendants Tribune and Daily News did not secure the workplace in order to

 protect D’Ambly and others.

        183.    As he was not aware of the threats, D’Ambly could not take steps to protect

 himself and his property and as a result his property was damaged on January 11, 2019.

        184.    Defendants Tribune and Daily News had a duty to warn their employee he was

 the direct target of the death threats they received.

        185.    As a direct and proximate result of defendants Tribune and Daily News’ failure to

 warn D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly is

 entitled to compensatory damages, equitable and declaratory relief, punitive damages, costs, and

 reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of

 $75,000.00.

                                             COUNT VIII

               Violations of N.J.S.A 2C:41-1 to – 2C:41-6.2 (Racketeering)
 (as to D’Ambly against defendants Christian Exoo a/k/a “AntiFashGordon,” St. Lawrence
           University, Vijaya Gadde, and Twitter, Inc., the “Exoo Enterprise”)

        186.    D’Ambly realleges and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 185 with the same force and effect as if set forth in

 detail herein again.

        187.    The “Exoo Enterprise” is directed by defendant Christian Exoo a/k/a

 “@AntiFashGordon,” and consists of associates St. Lawrence University, including their

 employees and agents, Vijaya Gadde, and Twitter, Inc., including their employees and agents,

 and unknown associates.



                                                   34
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 35 of 46 PageID: 955




        188.    Defendant Exoo used an interactive computer service to direct the Exoo

 Enterprise’s patterns of racketeering activities as defined by N.J.S.A. 2C:41(a)(1) to extort

 D’Ambly’s termination from the Daily News.

            a. The Exoo Enterprise threatened the Daily News via Tweets and phone calls and

                related activities prohibited by N.J.S.A. 2C:41-2.

            b. Exoo Enterprise committed multiple prohibited by N.J.S.A. 2C:41(a)(1)(h).

            c. Exoo Enterprise committed multiple prohibited by N.J.S.A. 2C:41(a)(1)(bb)

        189.    As a direct result of the Exoo Enterprises patterns of racketeering activities,

 D’Ambly was terminated from his employment.

        190.    As a direct and proximate result of Defendants’ patterns of racketeering activities

 D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly is entitled

 to compensatory damages, equitable and declaratory relief, punitive damages, costs, and

 reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of

 $75,000.00.

                                            COUNT IX

                        Violations of 18 U.S.C. §§ 1962(c) – Racketeering
              Multiple violations of RICO predicates 18 U.S.C. §§ 1951 and 1952
     (as to all Plaintiffs against defendants Christian Exoo a/k/a “AntiFashGordon,” St.
       Lawrence University, Vijaya Gadde, and Twitter, Inc., the “Exoo Enterprise”)

        191.    Plaintiffs reallege and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 190 with the same force and effect as if set forth in

 detail herein again.

        192.    Each of the individuals and entities is a “person” within the meaning of 18 U.S.C.

 § 1961(3) who conducted the affairs of the enterprise, through a pattern of racketeering activity

 in violation of 18 U.S.C. § 1962(c).

                                                 35
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 36 of 46 PageID: 956




        193.    The Exoo Enterprise is an enterprise within the meaning of 18 U.S.C. 1961(4),

 directed by defendant Christian Exoo a/k/a “@AntiFashGordon,” and consisting of St. Lawrence

 University, including their employees and agents, Vijaya Gadde, and Twitter, Inc., including

 their employees and agents, and unknown associates. The Exoo Enterprise was created to dox

 fascists and white supremacists in order to use the doxed information to conduct patterns of

 racketeering activities to threaten violence, intimidate, harass, and extort others to achieve the

 enterprises mission of causing employment terminations, educational expulsions, physical injury,

 and personal harm to the persons doxed. The Exoo Enterprise functions as an organization and

 continuing unit to effectuate patterns of racketeering activity.

        194.    Upon information and belief, multiple generations of Exoo’s family are or were

 employed by St. Lawrence University and Exoo’s activities are well known to St. Lawrence

 faculty and administrators, who allow Exoo to direct the enterprise from St. Lawrence property,

 from his place of employment, during his normal work hours using St. Lawrence equipment and

 information technology. St. Lawrence consents to Exoo’s use of St. Lawrence property to direct

 the enterprise, and participates in the Exoo Enterprise, because they believe the patterns of

 racketeering activities helps St. Lawrence’s achieve their global mission.

        195.    Exoo uses his employment, teaching, and lecturing at St. Lawrence with the

 consent and approval of St. Lawrence to recruit students to join the Exoo Enterprise as

 associates. In concert with other associates, the Exoo Enterprise, directed by Exoo created and

 maintained systematic links for the common purpose of doxing targeted fascists and white

 supremacists, and then threaten, harass, and extort others to cause harm to their targets.




                                                  36
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 37 of 46 PageID: 957




        196.    At all times relevant, Gadde was the only Twitter employee authorized to

 permanently ban Twitter users. 7

        197.    Exoo is and was well known to Gadde and Twitter, because Gadde and Twitter

 have twice before permanently banned Exoo due to habitual doxing.

        198.    Gadde and Twitter agreed to associate with the Exoo Enterprise when they

 breached their own TOS to conspire with a recidivist ban evader, and permitted the enterprise

 leader to create ban evasion account “@AntiFashGordon,” which Gadde and Twitter knew was

 purposely created to dox unsuspecting persons, in order to direct associates in patterns of

 racketeering activities.

        199.    Gadde and Twitter associate and participate in the Exoo Enterprise’s patterns of

 racketeering, by virtue of their affirmative decision to allow Exoo, a three-time ban evader and

 known habitual doxer, create a ban evasion account in direct contradiction of their TOS and

 enforcement rules, through which, the Exoo Enterprise conducts its patterns of racketeering.

        200.    Upon information and belief Gadde and Twitter have received hundreds and

 likely thousands of complaints directly to their individual Twitter accounts and through Twitter’s

 TSC regarding the Exoo Enterprise’s doxing. But Gadde and Twitter choose to ignore the

 avalanche of doxing and abusive behavior complaints and refuse to enforce their own policies in




 7
   Meet Vijaya Gadde, an Indian-born Twitter head who decides on blocking tweets, users, The
 Economic Times, (Jan. 16, 2020) https://economictimes.indiatimes.com/tech/internet/meet-
 vijaya-gadde-an-indian-born-twitter-head-who-decides-on-blocking-
 tweets/articleshow/73281445.cms, last accessed September 12, 2020. See also, Twitter’s Top
 Lawyer Is Final Word On Blocking Tweets – Even Donald Trump’s, Bloomberg.com,(Jan. 15,
 2020) https://www.bloomberg.com/news/articles/2020-01-15/twitter-s-gadde-is-final-word-on-
 blocking-tweets-even-trump-s, last accessed September 12, 2020; Meet Twitter’s top lawyer,
 who has the final word on blocking tweets – including Donald Trump’s, Fortune.com, (Jan. 15,
 2020) https://fortune.com/2020/01/15/twitter-top-lawyer-vijaya-gadde-blocks-tweets-donald-
 trump/, last accessed September 12, 2020.
                                                 37
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 38 of 46 PageID: 958




 order to facilitate the patterns of racketeering activities directed by known ban evasion account,

 @AntiFashGordon.

         201.    Gadde personally participates in, and benefits from the Exoo Enterprise’s patterns

 of racketeering activities, because she has publicly stated her personal disdain for fascists and

 white supremacists, and she is “very, very focused on that…the KKK, the American Nazi Party,”

 because that “was what my parents had to deal with” where she grew up on the Texas-Louisiana

 border. 8 Gadde participates in the Exoo Enterprise, because of an Oresteian desire to avenge her

 parents perceived mistreatment. Gadde and Twitter are the lynchpin of the Exoo Enterprise.

 Without Gadde and Twitter’s consent and participation, the Exoo Enterprise could not conduct

 its patterns of racketeering activities.

         202.    Twitter benefits economically from the Exoo Enterprise’s patterns of racketeering

 activities, because @AntiFashGordon has an extremely large Twitter following, one of the

 largest follower bases of all Twitter users, and the account drives a tremendous amount of

 internet traffic to Twitter. Greater traffic to their site increases Twitter’s ad revenue.

         203.    Twitter benefits socially from the Exoo Enterprise’s patterns of racketeering

 activities because the Exoo Enterprise’s doxing of fascists and white supremacists imparts a

 social benefit on Twitter as it is seen as a defender of “marginalized communities” and provides

 cover for their stated business goal of creating what Twitter describes as “safer” conversations.

         204.    The Exoo Enterprise engages in and affects interstate commerce, because, inter

 alia, it threatens violence to persons and property of others throughout the United States in




 8
  Twitter’s Kayvon Beykpour and Vijaya Gadde: the Code Conference interview (transcript),
 Vox.com (June 27, 2019) https://www.vox.com/recode/2019/6/27/18760444/twitter-kayvon-
 beykpour-vijaya-gadde-kara-swisher-peter-kafka-code-conference-interview-transcript, last
 accessed September 12, 2020.
                                                   38
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 39 of 46 PageID: 959




 furtherance of a plan that reaches into the several states to disrupt economic activity. The Exoo

 Enterprise has caused severe economic hardship to Plaintiffs and negatively impacted local

 economies throughout the United States.

        205.    Pursuant to and in furtherance of their violent doxing campaign, Defendants

 directed and participated in the affairs of the Exoo Enterprise through patterns of racketeering

 activity, including multiple acts indictable under 18 U.S.C. §§ 1951 (Interference with commerce

 by threats or violence) and 1952 (use of interstate facilities to conduct unlawful activity).

        206.    The conduct of the Exoo Enterprise described above constitutes “racketeering

 activity” within the meaning of 18 U.S.C. § 1961(1). Defendants’ decisions and activity in

 connection with the Exoo Enterprise to routinely conduct its transactions in such a manner

 constitutes “patterns of racketeering activity” within the meaning of 18 U.S.C. § 1961(5).

        207.    By virtue of these violations of 18 U.S.C. § 1962(c), Defendants are liable to

 Plaintiffs for three times the damages sustained, plus the costs of this suit, including reasonable

 attorneys’ fees.

        208.    As a direct and proximate result of Defendants patterns of racketeering activity

 Plaintiffs have suffered adverse consequences and continue to suffer adverse consequences in an

 amount to be determined at trial, but which is in excess of $75,000.00. Plaintiffs are entitled to

 compensatory damages, equitable and declaratory relief, punitive damages, costs, and reasonable

 attorneys’ fees in an amount to be determined at trial, but which is in excess of $75,000.00.

                                             COUNT X

                           Violation of 18 U.S.C. § 1962(d) (Conspiracy)
     (as to all Plaintiffs against defendants Christian Exoo a/k/a “AntiFashGordon,” St.
       Lawrence University, Vijaya Gadde, and Twitter, Inc., the “Exoo Enterprise”)




                                                  39
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 40 of 46 PageID: 960




         209.    Plaintiffs reallege and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 208 with the same force and effect as if set forth in

 detail herein again.

         210.    Section 1962(d) of RICO provides “shall be unlawful for any person to conspire

 to violate any provisions of subsection (a), (b), or (c) of this section.”

         211.    Defendants have violated 18 U.S.C. § 1962(d) by conspiring to associate and

 participate in the Exoo Enterprise’s patterns of racketeering activities as defined in 18 U.S.C.

 1962(c). The object of this conspiracy is to conduct, direct and participate in, directly or

 indirectly, the Exoo Enterprise’s patterns of racketeering activity.

         212.    Defendants’ have engaged in numerous overt and predicate racketeering acts in

 furtherance of the conspiracy, including threatening, intimidating, and extorting others to cause

 harm to their targets.

         213.    The nature of the above-described acts of Defendants’ and co-conspirators acts in

 furtherance of the conspiracy gives rise to an inference that they not only agreed to the objective

 of an 18 U.S.C. 1962(d) violation, but they were aware that their ongoing extortionate acts have

 been, and are part of an overall pattern of racketeering activity demonstrated through related and

 continuous acts.

         214.    Defendants sought to and have engaged in the commission of, and continue to

 commit overt acts, including the following unlawful racketeering predicate acts:

             a. Multiple instances of interference with commerce by threats of violence in

                 violation of 18 U.S.C. § 1951; and

             b. Multiple instances of use of interstate facilities to conduct unlawful activity

                 violations of 18 U.S.C. § 1952.



                                                   40
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 41 of 46 PageID: 961




        215.    As a direct and proximate result of Defendants’ multiple overt acts and predicate

 acts in furtherance of the Exoo Enterprise, in violation of 18 U.S.C. § 1962(d), by conspiring to

 violate 18 U.S.C. 1962(c), D’Ambly has been and continues to be injured by Defendants’

 conduct.

        216.    By virtue of these violations of 18 U.S.C. § 1962(d), Defendants are liable to

 D’Ambly for three times the damages sustained, plus the costs of this suit, including reasonable

 attorneys’ fees.

        217.    As a direct and proximate result of Defendants patterns of racketeering activity

 Plaintiffs have suffered adverse consequences and continue to suffer adverse consequences in an

 amount to be determined at trial, but which is in excess of $75,000.00. Plaintiffs are entitled to

 compensatory damages, equitable and declaratory relief, punitive damages, costs, and reasonable

 attorneys’ fees in an amount to be determined at trial, but which is in excess of $75,000.00.

                                            COUNT XI

                                      Negligent Entrustment

            (as to all Plaintiffs against defendants Vijaya Gadde and Twitter, Inc.)

        218.    Plaintiffs reallege and incorporates herein by reference each and every one of the

allegations contained in paragraphs 1 through 217 with the same force and effect as if set forth in

detail herein again.

        219.    Exoo is a notorious and infamous doxer, who relies on Twitter to dox

unsuspecting people and direct his enterprise.

        220.    Due to habitual doxing and abusive behavior, Twitter has previously permanently

banned two accounts controlled by Exoo, @ChrisExoo and @ChristianExoo.




                                                 41
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 42 of 46 PageID: 962




        221.    Upon information and belief, Twitter received hundreds of complaints that Exoo

was habitually doxing under Twitter username @DoxSavage.

        222.    In lieu of a third permanent ban Twitter agreed to allow Exoo to undergo a

username change from @DoxSavage to @AntifashGordon, contrary to Twitter’s TOS.

        223.     Subsequent to Twitter’s agreement to allow Exoo to change his Twitter username

to @AntiFashGordon, Vijaya Gadde and Twitter’s Safety Council have received numerous

doxing complaints.

        224.    Gadde was the only person at Twitter with authority to decide permanent bans

and she knew Exoo is a habitual doxer, but she ignored that knowledge and agreed to allow him

to change his username and continue doxing.

        225.    Gadde recklessly ignored Twitter’s TOS against ban evasion accounts and

allowed Exoo to change his name from @DoxSavage to @AntiFashGordon, thereby, entrusting

Exoo with the instrumentality to direct the Exoo Enterprise’s patterns of racketeering activities.

        226.     As a direct and proximate result of defendant Gadde and Twitter’s negligent

 entrustment Plaintiffs have suffered adverse consequences and continue to suffer adverse

 consequences. Plaintiffs are entitled to compensatory damages, equitable and declaratory relief,

 punitive damages, costs, and reasonable attorneys’ fees in an amount to be determined at trial,

 but which is in excess of $75,000.00.

                                            COUNT XII

               Breach of Implied Covenant of Good Faith – Promissory Estoppel
            (as to all Plaintiffs against defendants Vijaya Gadde and Twitter, Inc.)

        227.    Plaintiffs reallege and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 226 with the same force and effect as if set forth in

 detail herein again.

                                                 42
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 43 of 46 PageID: 963




        228.      Defendant Twitter’s TOS prohibit doxing and ban evasion accounts.

        229.      Defendant Twitter created a Trust and Safety Council department to investigate

 TOS violations to remove abusive content and protect others from abusive behaviors of others.

        230.      Twitter created the Trust and Safety Council to prohibit abusive behavior by

 Twitter users and promised victims of abusive behavior would be protected.

        231.      Gadde is the executive in charge of Twitter’s Trust and Safety council, and the

 only person at Twitter with authority to allow Exoo to create a ban evasion account.

        232.      Twitter allowed Exoo to create a ban evasion account fully aware he was a

 habitual doxer, who used Twitter to harm others.

        233.      Exoo as @AntiFashGordon doxed Plaintiffs and violently threatened others with

 violence, including employers and former co-workers in order to extort Plaintiffs’ termination.

        234.      Gadde, Twitter Support and Twitter Trust and Safety received contemporaneous

 complaints that @AntiFashGordon doxed Plaintiffs, but took no action.

        235.      Twitter refused to protect Plaintiffs the Exoo Enterprise’s abusive behavior and

 have not removed Plaintiffs doxed information or banned the Exoo Enterprise, who continue to

 abuse and dox.

        236.      Twitter assumed liability for the harm that flows from defendant Exoo’s doxing

 when they neglected to remove Plaintiffs’ doxed information in violation of their TOS.

        237.      As a direct and proximate result of defendant Gadde and Twitter’s breach of their

 assumed duty to remove Plaintiffs doxed private information Plaintiffs have suffered adverse

 consequences and continue to suffer adverse consequences. Plaintiffs are entitled to

 compensatory damages, equitable and declaratory relief, punitive damages, costs, and reasonable

 attorneys’ fees in an amount to be determined at trial, but which is in excess of $75,000.00.



                                                  43
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 44 of 46 PageID: 964




                                           COUNT XIII
                                         Legal Malpractice

               (as to D’Ambly against defendant Cohen, Weiss, and Simon, L.L.P.)

        238.     D’Ambly repeats and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 237 with the same force and effect as if set forth in

 detail herein again.

        239.     As a result of their personal revulsion of D’Ambly and his political beliefs CWS

 failed to adequately represent and protect D’Ambly’s rights.

        240.     Defendant CWS neglected to perform necessary case research, legal research, and

 investigation of the accusations against D’Ambly.

        241.     As a result of CWS’s inadequate legal research and investigation they failed to

 protect D’Ambly from the extortionate and criminal conduct of others.

        242.     As a result of CWS’s failure to adequately investigate D’Ambly’s doxing they

 failed to learn that @AntiFashGordon publicly announced D’Ambly’s termination on January

 13, 2019, which occurred five days before his official termination date, and one day before the

 purported “cause” of his termination was discovered.

        243.     CWS failed to challenge Brill’s blatant misrepresentations regarding the timing of

 the alleged ‘cause’ of D’Ambly’s termination.

        244.     CWS’s revulsion of D’Ambly and his political beliefs caused them to ignore an

 obvious racially discriminatory pre-textual termination spotlighted by the private investigation,

 last and final warning, and falsely claimed cause of D’Ambly’s termination.

        245.     As a direct and proximate result of CWS’s legal malpractice that flowed from

 their firmwide enmity of D’Ambly’s political beliefs D’Ambly has suffered adverse

 consequences and continues to be damaged. D’Ambly is entitled to compensatory damages,

                                                 44
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 45 of 46 PageID: 965




 equitable and declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an

 amount to be determined at trial, but which is in excess of $75,000.00.

                                         PRAYER FOR RELIEF

 WHEREFORE, Plaintiffs pray for relief as follows:

             1.     Demands judgment against Defendants, jointly and severally, in an amount to be

 determined at trial plus interest, including, but not limited to, all emotional distress, back pay,

 punitive damages, liquidated damages, statutory damages, attorneys’ fees, costs, and

 disbursements, and for such relief as the Court deems just and proper.

             2.     On Plaintiffs’ RICO claims: compensatory damages and enhancement of damages

 Plaintiffs have sustained as a result of Defendants’ conduct as may be permitted under the

 relevant statutes, such amount to be determined at trial, plus Plaintiffs costs in this suit, including

 reasonable attorneys’ fees.

             3.     On Plaintiffs’ tortious interference, intrusion upon seclusion, stalking and

 harassment claims: compensatory and punitive damages in an amount to be determined at trial.

             4.     On D’Ambly’s State claims against the Tribune and Daily News: compensatory

 damages and enhancement of damages he sustained as a result of the Tribune and Daily News’

 conduct as may be permitted under the relevant statutes, such amount to be determined at trial,

 plus Plaintiffs costs in this suit, including reasonable attorneys’ fees.

             5.     On D’Ambly’s legal malpractice claim: compensatory damages to be determined

 at trial.

                                             JURY DEMAND

             Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand trial by

 jury on all issues so triable.



                                                     45
Case 2:20-cv-12880-JMV-JSA Document 66 Filed 03/25/21 Page 46 of 46 PageID: 966




                                    Respectfully Submitted,
                                    LAW OFFICE OF PATRICK TRAINOR
                                    Attorney for D’Ambly



                                    ______________________________
 Dated: March 25, 2021                Patrick Trainor
                                      848 Paterson Avenue
                                      East Rutherford, New Jersey 07073
                                      (201) 777-3327
                                      pt@ptesq.com




                                      46
